
	
		I
		111th CONGRESS
		2d Session
		H. R. 5584
		IN THE HOUSE OF REPRESENTATIVES
		
			June 23, 2010
			Mr. Carter introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To designate the facility of the United States Postal
		  Service located at 500 East Whitestone Boulevard in Cedar Park, Texas, as the
		  Army Specialist Matthew Troy Morris Post Office
		  Building.
	
	
		1.Army Specialist Matthew Troy
			 Morris Post Office Building
			(a)DesignationThe facility of the United States Postal
			 Service located at 500 East Whitestone Boulevard in Cedar Park, Texas, shall be
			 known and designated as the Army Specialist Matthew Troy Morris Post
			 Office Building.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Army
			 Specialist Matthew Troy Morris Post Office Building.
			
